                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


MATTHEW TAYLOR,

              Petitioner,

V.
                                                      CIVIL ACTION NO. 5:19-CV-291
                                                      (BAILEY)

R. HUGGINS, Warden,

              Respondent.


                ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court forconsideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

6]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on November 5, 2019, wherein he recommends the           § 2241
petition be dismissed for lack of jurisdiction.

       Pursuant to 28 U.S.C.     § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo



                                                  1
review and the right to appeal this Court’s Order. 28 U.S.C.         §   636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366(4th Cir. 1969); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C.   §   636(b)(1) and Fed.R.Civ.P. 72(b).

The docket indicates the petitioner accepted service on November 7, 2019 [Doc. 7]. To

date, no objections have been filed. Accordingly, the R&R will be reviewed for clear error.


        upon careful review of the above, it is the opinion of this court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

§   2241 petition [Doc. 1] is DENIED and DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction. The petitioner’s Motion for Leave to Proceed IFP [Doc. 2] is DENIED AS

MOOT. The Clerk is DIRECTED to STRIKE this case from the active docket of this Court

and to enter judgment in favor of the respondent.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

        DATED: December 2, 2019.


                                                  J   NR    ONBAE
                                                  UNI   STATES DISTRICT JUDGE




                                              2
